Citation Nr: 0734382	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  02-12 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right wrist.

2.  Entitlement to a rating in excess of 20 percent for 
myofascitis of the cervical, dorsal, and lumbar spine.

3.  Whether new and material evidence to reopen a claim for 
service connection for lumbar laminectomy with right lower 
extremity radiculopathy has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for a stomach disability has been 
received.

5.  Entitlement to service connection for depression and 
anxiety.

6.  Entitlement to service connection for peptic ulcer 
disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied claims for increased ratings for post-traumatic 
arthritis of the right wrist and for myofascitis of the 
cervical, dorsal, and lumbar spine; denied requests to reopen 
claims for service connection for lumbar laminectomy with 
right lower extremity radiculopathy and a stomach disability; 
and denied service connection for depression and anxiety, and 
for peptic ulcer disease.  The veteran filed a notice of 
disagreement (NOD) in January 2001. 

In a January 2002 rating decision, the RO, inter alia, 
readjudicated the above-noted claims pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), increasing the rating 
for his myofascitis of the spine from 10 to 20 percent 
(effective the June 1999 date of claim) and otherwise 
continuing the prior denials.  The RO issued a statement of 
the case (SOC) in September 2002, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2002.

In December 2003, the Board remanded claims for higher 
ratings to the RO for additional development.  In the remand, 
the Board noted that the veteran's substantive appeal had 
been ambiguous as to whether he desired appellate review of 
the remaining issues.  The Board instructed the RO to obtain 
clarification as to whether the veteran wanted to continue 
his appeal as to some or all of these remaining claims.  The 
veteran subsequently indicated that he desired to continue 
his appeal as to each of the claims denied in the July 2000 
rating decision.  In May 2005, the veteran testified during a 
hearing before a Decision Review Officer (DRO) as to each of 
the six issues now before the Board; a transcript of that 
hearing is of record.  In July 2006 and January 2007, the RO 
issued supplemental SOCs (SSOCs) reflecting the continued 
denial of the claims.

As reflected on the preceding page, the Board notes that the 
claim for service connection for depression and anxiety is an 
original claim for service connection.  In this regard, the 
veteran filed claims for service connection for right and 
left leg disabilities and for a behavioral/character disorder 
in November 2004.  In adjudicating the claim for service 
connection for a behavioral/character disorder, the RO noted 
the January 2002 denial of service connection for anxiety and 
depression, and treated the November 2004 claim as a petition 
to reopen the claim for service connection for anxiety and 
depression.  However, as the disabilities are different, the 
claim for service connection for anxiety and depression 
should be analyzed as a de novo claim.  

The Board's decision denying a rating in excess of 10 percent 
for a right wrist disability is set forth below.  The remand 
following the order addresses the claim for an increased 
rating for myofascitis of the cervical, dorsal, and lumbar 
spine; the petitions to reopen the claims for service 
connection for lumbar laminectomy with right lower extremity 
radiculopathy and for a stomach disability; and the claims 
for service connection for depression and anxiety and for 
peptic ulcer disease; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The veteran's post-traumatic arthritis of the right wrist 
has resulted in pain and weakness of grip strength, but has 
not caused  ankylosis, significant limitation of motion, or 
excess fatigability or incoordination.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
wrist disability are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in February 2001, May 2003, and August 2005 
post-rating letters, the RO provided notice to the veteran 
regarding what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
[While these letters did not specifically state that the 
veteran had to show his disability had worsened to establish 
entitlement to an increased rating, the veteran's substantive 
appeal and hearing testimony reflect that he had actual 
knowledge of this requirement.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007)].  After issuance of each 
letter, and opportunity for the veteran to respond, the July 
2006 and January 2007 SSOCs reflect readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

In addition, the RO's February 2007 letter informed the 
veteran of how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  While the claim was not readjudicated after 
this letter, the timing of this notice also is not shown to 
prejudice the veteran.  As the Board's decision herein denies 
the claim for a rating in excess of 10 percent for post-
traumatic arthritis of the right wrist, no disability rating 
or effective date is being, or is to be, assigned.  Hence, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters being decided herein.  Pertinent 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, records associated with the Social Security 
Administration's (SSA's) disability determination, VA 
outpatient treatment (VAOPT) records, and reports of VA-
authorized examination.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim for a rating in excess of 10 
percent for post-traumatic arthritis of the right wrist, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on his appeal of 
the denial of this claim.  Any such error is deemed harmless 
and does not preclude appellate consideration of the claim 
decided herein, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The 10 percent rating for the veteran's post-traumatic 
arthritis of the right wrist has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-5215 (2007).  
While the "5299" designation does not appear appropriate 
since arthritis is a disability listed in the rating 
schedule, and, thus, rating the disability by analogy is not 
warranted (see 38 C.F.R. §§ 4.20, 4.27), the disability has 
appropriately been rated on the basis limitation of motion of 
wrist and forearm under DC 5215.  See 38 C.F.R. §§ 5003, 5110 
(2007).  

Under DC 5215, limitation of dorsiflexion of a wrist to less 
than 15 degrees, or limitation of palmar flexion in line with 
the forearm, warrants a 10 percent rating.  As 10 percent is 
the maximum rating available under DC 5215, a higher rating 
is assignable only pursuant to another diagnostic code or on 
an extra-schedular basis.

Alternatively, the Board  has considered the only other 
diagnostic code specifically applicable to orthopedic 
disabilities of the wrist, DC 5214.  Under DC 5214, a 30 
percent rating is warranted for favorable ankylosis of a 
major wrist and 20 percent for favorable ankylosis of a minor 
wrist.  Ankylosis is considered to be favorable when the 
joint is fixed in 20 to 30 degrees of dorsiflexion.  As the 
veteran is right handed, his right wrist is considered his 
major wrist.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

Considering the pertinent evidence of record in light of the 
above, the Board finds that a rating in excess of 10 percent 
for the veteran's right wrist disability is not warranted.

On November 2001 VA-authorized examination, palmar flexion of 
the right wrist was to 50 degrees, and dorsiflexion was to 55 
degrees.  There was no effusion.  There was instability of 
the distal radial ulnar joint which was exacerbated with 
forced supination.  Grip strength was 39 pounds on the right 
and 65 pounds on the left, and pinch strength was 15 pounds 
bilaterally.  X-ray revealed moderate post-traumatic right 
wrist arthritis and surgical changes consistent with a distal 
ulna resection.  The examiner's overall impression was status 
post right wrist fracture, status post distal ulna resection 
with an unstable distal radial ulnar joint, and moderate post 
traumatic osteoarthritis of the right wrist and weakness of 
grip strength.  The examiner commented that the veteran's 
right wrist would likely give him difficulty with repetitive 
fine motor skills as well as heavy material handling in 
excess of 20 pounds.

Dr. Marrero's October 2004 letter describing his examination 
of the veteran does not specifically refer to the wrists, but 
notes that strength was full on the upper extremities.  
During the May 2005 RO hearing, the veteran indicated that he 
suffered from pain and lack of strength in the wrist.

As indicated above, the veteran is receiving the highest 
possible schedular rating under DC 5215.  Moreover, as there 
is no evidence of, or of disability comparable to, any 
ankylosis, he is not entitled to a higher rating under DC 
5214.  This is so even when functional loss due to pain and 
other factors is considered.  Here, while there is evidence 
of pain and a decrease in grip strength, the Board finds 
that, given the veteran's overall disability picture-to 
include range of motion figures well beyond those required 
for even a 10 percent rating under DC 5215-the current 10 
percent adequately compensates him for any associated 
functional loss; hence, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
provide no basis for assignment of any higher rating.  
[Parenthetically, the Board notes, as the RO noted, that the 
veteran's 10 percent rating for his right wrist disability 
has been in effect for more than 20 years at the time he 
filed his claim (since a June 1978 decision granting service 
connection for a right wrist condition and assigning a 10 
percent rating), and is thus protected from reduction under 
the provisions of 38 C.F.R. § 3.951(b) (2007).]  

Moreover, the veteran's right wrist arthritis is not shown to 
involve symptoms that would warrant evaluation of the 
disability under any other provision of VA's rating schedule.  
In this regard, the Board points out that, in its January 
2002 rating decision, the RO granted service connection for 
the symptoms of his status post distal ulna resection, in 
particular, the instability of the distal radial ulnar joint.  
Cf. VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  As that disability has been 
separately rated-and the rating is not now before the 
Board-the Board has not discussed instability of the distal 
radial ulnar joint or related symptoms in rating the right 
wrist disability on appeal.  See 38 C.F.R. § 4.14 (2007) 
(providing, in part, that evaluations of the same 
manifestations under different diagnoses [or, diagnostic 
codes], is to be avoided).

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
post-traumatic arthritis of the right wrist reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (as 
discussed in the January 2002 rating decision and cited in 
the September 2002 SOC).  Notwithstanding the veteran's 
complaints, offered during his DRO hearing, of lack of grip 
strength causing an inability to lift heavy objects or play 
musical instruments, his post-traumatic arthritis of the 
right wrist has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  The record reflects that SSA's 
disability determination was based on the primary and 
secondary diagnoses of a back disability and affective 
disorder, respectively, and there is no other objective 
evidence address the impact of the veteran's right wrist 
disability on his employment.  The disability also has not 
been shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of objective 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
rating for post-traumatic arthritis of the right wrist must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for post-traumatic arthritis 
of the right wrist is denied.


REMAND

The Board's review of the claims file reveals that RO further 
action on the remaining claims on appeal is warranted.

First addressing the new and material evidence claims, the 
Board notes that, in a January 1979 rating decision, the RO 
previously denied the veteran's claim for service connection 
for a stomach disability.  In an October 1994 rating 
decision, the RO denied the veteran's petition to reopen his 
previously denied claim for service connection for lumbar 
laminectomy.  Although notified of each  decision and of his 
appellate rights, the veteran did not appeal either decision.  
The current appeal as to these matters emanates from new 
claims for service connection for a stomach disability and 
for lumbar laminectomy with right lower extremity 
radiculopathy that the veteran filed in June 1999.  

As the veteran did not appeal the prior denials within one 
year after being notified of each denial, the prior denials 
are final, and new and material evidence is needed to reopen 
each claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.104, 3.156(a), 20.302, 20.1103 (2007).

Hence, the RO's May 2003 letter provided the veteran notice 
of the need to submit new and material evidence and the 
February 2001 and May 2003 letters explained how to establish 
entitlement to service connection generally.  However, notice 
of this type is not sufficient, pursuant to the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App 1 (2006). Rather, 
the record must show that the veteran was provided pertinent 
notice under 38 U.S.C.A. § 5103 which describes, "what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  Kent, 20 Vet. 
App at 10.  In this case, there is no evidence that the RO 
considered the bases for prior RO denials of the claims for 
service connection for a stomach disability and for lumbar  
laminectomy with right lower extremity radiculopathy, and 
then provided the veteran a specifically tailored notice 
explaining what is needed to reopen these claims in light of 
the prior deficiencies.  Therefore, proper notice as required 
under 38 U.S.C.A. § 5103(a) has not been provided in 
connection with  the petitions to reopen.

As regards the claims for service connection for depression 
and anxiety and peptic ulcer disease, the Board notes that 
where there is evidence of a current disability or persistent 
and recurrent symptoms of a disability, VA will provide a 
medical examination or obtain a medical opinion if the 
evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim).  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2006), 
38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, service medical records contain references to nervous 
trouble as well as other psychiatric symptoms, and diagnosis 
of a personality disorder.  The service medical records also 
contain references to indigestion, stomach trouble, and viral 
gastroenteritis.  Post-service medical records considered in 
connection with SSA's disability determination reflect that 
the veteran has at times been diagnosed with various 
psychiatric disabilities, to include anxiety and depression, 
as well as duodenal erosion and duodenitis, which could be 
symptoms of a peptic ulcer.  The veteran was also diagnosed 
with mild gastritis and adult situational reaction on the 
December 1978 VA examination, shortly after separation from 
service.  

Given the symptoms noted in service and presently, the Board 
finds that medical information as to the precise nature of 
the veteran's current psychiatric and gastrointestinal 
disabilities, and medical opinion addressing the medical 
relationship, if any, between each such disability and 
service, are needed to resolve these claims for service 
connection.  Specifically as regards the claim for service 
connection for depression and anxiety, the Board points out 
that, while personality disorders are not considered diseases 
or injuries for compensation purposes, and, thus, are not 
considered disabilities for which service connection can be 
established (see 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007)),  
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993). 

As regards the remaining claim for increase, the Board notes 
the most recent examination conducted in connection with the 
veteran's myofascitis of the cervical, dorsal, and lumbar 
spine that included range of motion figures appears to be the 
November 2001 VA-authorized examination.  The Board notes 
that, effective September 26, 2003, the portion of the rating 
schedule for evaluating musculoskeletal disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243).  In light of these changes-in particular, the new 
General Rating Formula for Diseases and Injuries of the 
Spine, pursuant to which disabilities of the spine are rated 
primarily on the basis of range of motion findings-the Board 
finds that a new VA examination of the spine, with findings 
responsive to the rating criteria, to include detailed range 
of motion findings-is needed to properly evaluate the claim 
for increase.  See C.F.R. § 4.71a (2007).

Hence, the RO should arrange for the veteran to undergo VA 
gastrointestinal, psychiatric, and orthopedic examinations, 
by physicians, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any 
scheduled examination(s) shall result in the denial of the 
claim for increased rating for the spine disability, and may 
result in denial of the claims for service connection.  See 
38 C.F.R. § 3.655(a),(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
examination(s), the RO should obtain and associate with the 
claims file a copy(ies) of the notice(s) of the date and time 
of the scheduled examination(s) sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo any further 
examination, the RO should, through VCAA-compliant notice, 
give the veteran another opportunity to present information 
and evidence pertinent to the claims remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one- year VCAA notice 
period).  The RO should request that the veteran submit all 
pertinent evidence in his possession.  The RO should also 
ensure that its letter meets the Kent requirements, as noted 
above, as well requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as regards the five elements of a 
claim for service connection-particularly, disability 
ratings and effective dates.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating each claim remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative VCAA-compliant notice 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any of 
the claims remaining on appeal that is 
not currently of record.  

Pertinent to the petitions to reopen the 
claims for service connection for lumbar 
laminectomy with right lower extremity 
radiculopathy and a stomach disability, 
the RO's notice should explain what is 
needed to reopen the claims (in terms 
that specify the bases for the prior 
denials), as well as what is needed to 
substantiate the underlying claims for 
service connection on the merits, 
pursuant to the Kent decision (cited to 
above).

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession relating to each of the claims 
remaining on appeal, and explain the type 
of evidence that is his ultimate 
responsibility to submit. The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, 
particularly as regards disability 
ratings and effective dates, as 
appropriate.

The RO should clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, or the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic, 
gastrointestinal, and psychiatric, by 
physicians, at an appropriate VA medical 
facility

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The orthopedic examiner should conduct 
range of motion testing of the cervical 
spine and the thoracolumbar spine 
(expressed in degrees).  With respect to 
each segment of the spine, the physician 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, he should indicate the point 
at which pain begins. He or she should 
also indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the cervical spine due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, he 
or she should express such functional 
loss in terms of additional degrees of 
limited motion of each section of the 
spine.

The examiner also specifically indicate 
whether there is medical evidence of 
abnormal spinal contour-such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis-or ankylosis.

The gastrointestinal examiner should 
identify any current peptic ulcer disease 
or other diagnosed gastrointestinal 
disability.  With respect to each 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or more 
probability) that such disability is 
medically related to the veteran's active 
military service, to include symptoms 
noted therein.

The psychiatric examiner should identify 
all current psychiatric disability/ies, 
to include depression and  anxiety.  With 
respect to each diagnosed psychiatric 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is medically related to the 
veteran's active military service, to 
include symptoms noted therein.  If the 
in-service diagnosis of  personality 
disorder is deemed correct, the physician 
should indicate whether any current 
psychiatric disability is at least as 
likely as not the result of in-service 
aggravation of such disorder by 
superimposed injury or disease.

4.  If the veteran fails to report to any 
scheduled VA examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 20 percent for 
myofascitis of the cervical, dorsal, and 
lumbar spine; the petitions to reopen the 
claims for service connection for lumbar 
laminectomy with right lower extremity 
radiculopathy and for a stomach 
disability; and the claims for service 
connection for depression and anxiety and 
peptic ulcer disease.  If the veteran 
fails, without good cause, to report to 
the examination scheduled in connection 
with the claim for increase, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate. Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


